Citation Nr: 1436307	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-07 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for peripheral vascular disease status post tibial bypass with reversed saphenous vein graft (RSVG) and complete arteriogram, right lower extremity as secondary to service-connected status post 5th metatarsal fracture, right foot (claimed as broken right foot).

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence ( peripheral vascular disease).

6.  Entitlement to special monthly compensation based on aid and attendance.

7.  Entitlement to special monthly compensation based upon housebound status. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1968 to January 1970 and additional periods of active duty for training in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board)  on appeal from August 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

Additionally, the Board notes that the claims were most recently addressed by the RO in the Statement of the Case dated in February 2011.  Additional evidence has been associated with the Veteran's claims file since February 2011.  On remand, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider all evidence associated with the claims file and Virtual VA e-folder since February 2011. 

In the decision below, the claim for service connection for hearing loss is reopened.
The issues of entitlement to service connection for peripheral vascular disease, entitlement to a temporary total evaluation, entitlement to service connection for hearing loss, entitlement to service connection for PTSD, entitlement to special monthly compensation based on aid and attendance and entitlement to special monthly compensation based upon housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An April 2007 Board decision denied service connection for a hearing loss. 

2.  Evidence received since the final Board decision is new and material and raises a reasonable possibility of substantiating the hearing loss claim.  


CONCLUSIONS OF LAW

1.  The April 2007 Board decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been submitted since that decision to reopen the previously denied claim for service connection for hearing loss.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1101 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In light of the favorable disposition of the claim to reopen the claim for service connection for hearing loss, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the May 2014 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2012) is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Claim to Reopen Service Connection for Hearing Loss

The Veteran seeks to reopen a previously denied claim for service connection for hearing loss.  The claim for service connection for bilateral hearing loss was denied by the Board in an April 2007 decision.  The Board decision found that hearing loss was not shown during service or within a year of discharge and was not otherwise related to active duty service.

In September 2009, the Veteran filed a claim to reopen service connection for a hearing loss disability.  A claim that has been disallowed by the Board may not be reopened except upon the submission of new and material evidence.  38 U.S.C.A. 
§ 7104(b).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable probability of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  
In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a),(b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to manifestations of the disability to prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The evidence of record at the time of the April 2007 Board decision included service treatment records and post-service VA treatment records.

Service treatment records show that an audiogram completed in conjunction with a pre-induction examination in August 1966 did not show a finding of hearing loss disability.  An audiogram upon induction in January 1968 reflects that the Veteran had thresholds of 25 Hertz at 1000 decibels, 35 Hertz at 2000 decibels and 30 Hertz at 4000 decibels in the right ear and 30 decibels at 4000 Hertz in the left ear.  The induction examination noted decreased hearing.  The October 1969 separation examination does not reflect complaints or findings of hearing loss.  

A reserve enlistment examination dated in July 1976 and a June 1980 periodic examination do not reflect complaints or findings of hearing loss.  A June 1991 periodic examination showed hearing loss disability, as defined by 3.385, in both ears.  

The post-service VA treatment records that were previously in evidence reflect complaints of decreased hearing and findings of hearing loss.  VA treatment records dated in April 2004 reflect that the Veteran reported a history of hearing loss for many years, worsening over the years in severity.  A VA treatment record dated in April 2004 reflects that the Veteran was referred for audiology evaluation and was diagnosed with mild asymmetric hearing loss.  

The evidence received since the prior denial of the Board includes VA outpatient treatment records and the transcript of a Board hearing in May 2014.  

VA outpatient treatment records reflect current treatment of sensorineural hearing loss.  The hearing transcript reflects that the Veteran testified that he had hearing problems in service and reported his hearing problems to a commander.  The Veteran testified that he has had hearing aids since 1975 or 1980.  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss. The evidence received since the prior final denial is new, as it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the prior denial of the claim.  The evidence is also material, as it relates to the basis for the prior denial of service connection for hearing loss.  The Veteran's testimony reflects his contention that he was exposed to loud noise and experienced hearing loss during service and since service.  This evidence was not of record at the time of the prior Board decision.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is reopened.  To that extent only, the claim is allowed.  


REMAND

The Board finds that additional development is warranted with respect to the claims for service connection for hearing loss, service connection for PTSD and service connection for peripheral vascular disease, as described below.  

Service Connection for Hearing Loss

At the hearing in May 2014, the Veteran testified he was exposed to acoustic trauma from weapons during service.  He stated that he has experienced hearing loss since his initial period of active service.  

Service treatment records reflect that decreased hearing was noted upon induction in January 1968.  A periodic examination in June 1991 showed hearing loss as defined by § 3.385.  VA treatment records reflect current findings of sensorineural hearing loss.    

The Veteran has not been afforded a VA examination to ascertain the etiology of his current hearing loss.  In light of the Veteran's statements regarding noise exposure in service, as well as his report of hearing loss in service, a VA examination is necessary.  38 U.S.C.A. § 5103A(d).

Service Connection for PTSD

At the hearing, the Veteran testified that he received orders to go to Vietnam right after boot camp.  He indicated that he was taken off of the bus of soldiers because he had a problem with his leg, and he was sent to Germany instead.  The Veteran testified that he worried about what happened to the about the soldiers who went to Vietnam. 

VA outpatient treatment records reflect that an assessment of PTSD was noted in December 2010.  The record did not provide any medical opinion addressing whether PTSD is related to service.  A VA examination is warranted to ascertain whether the Veteran has PTSD which is related to service.  38 U.S.C.A. 
§ 5103A(d).

Service Connection for Peripheral Vascular Disease

Additional development is warranted with respect to the claim for service connection for peripheral vascular disease, claimed as secondary to service-connected residuals, status post 5th metatarsal fracture of the right foot.  The Veteran asserts that peripheral vascular disease is related to his service-connected right foot disabilities.  

The Veteran had a VA examination for peripheral vascular disease in November 2009.  The provided opinion addresses whether peripheral vascular disease is  caused by or a result of 5th right metatarsal fracture. The VA examiner did not address whether the Veteran's peripheral vascular disease  was aggravated by his service-connected right foot disability.  See 38 C.F.R. § 3.310 (2013).  The Court has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a supplemental opinion should be obtained to address the issue of aggravation.

Intertwined Claims

The claims for entitlement to a temporary total evaluation, special monthly compensation based on aid and attendance and special monthly compensation based on housebound status are inextricably intertwined with the claim for service connection for peripheral vascular disease.  Therefore, action on those claimed is deferred, pending the development set forth below.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:
		
1.  Schedule the Veteran for an audiological examination.
The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the history of the Veteran's hearing loss symptoms.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should specifically indicate, with respect to each ear, whether the Veteran currently has a hearing loss disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  

If hearing loss disability is diagnosed, the examiner should state an opinion as to whether hearing loss, which was noted upon induction in January 1968, was aggravated beyond its natural progression as a result of noise exposure during active service and subsequent periods of ACDUTRA.  

The examiner should consider the January 1968 notation of decreased hearing  and the 1991 periodic examination.  The examiner should also consider the Veteran's testimony regarding exposure to weapons noise in service and his reported history of hearing loss disability since his first period of active duty service.   

The VA examiner should provide a detailed rationale for the opinion.  If the VA examiner cannot provide a rationale without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

2.  Return the claims file to the VA examiner who performed the November 2009 VA examination for peripheral nerves for a supplemental opinion addressing the issue of aggravation.  The claims file must be made available to the examiner, and the examiner should indicate in the report whether or not the claims file was reviewed.

After a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's peripheral vascular disease is aggravated (permanently worsened) by service-connected status post 5th metatarsal fracture of the right foot.

The VA examiner should provide a detailed rationale for the opinion.  If the VA examiner cannot provide a rationale without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

If the November 2009 VA examiner is not available, then the Veteran should be scheduled for a new VA examination in the appropriate specialty to determine whether his peripheral vascular disease is permanently aggravated by service-connected status post 5th metatarsal fracture of the right foot.

3.  Schedule the Veteran for a VA mental disorders examination.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail. 

(a) The examiner should state whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD. The examiner should specifically state the diagnostic criteria used to diagnose the Veteran with PTSD. If the examiner determines that a diagnosis of PTSD is not appropriate, the examiner should state which diagnostic criteria were not met.

 (b) If the examiner determines that a diagnosis of PTSD is appropriate, the examiner should specify the in-service stressor(s) upon which the diagnosis is based.  If PTSD is diagnosed, the examiner should indicate whether it is related to the Veteran's reported stressor of worrying about what happened to soldiers who were sent to Vietnam.  The examiner should also consider any other in-service stressor experiences reported by the Veteran during the examination.
 (c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that an acquired psychiatric disorder other than PTSD, including anxiety disorder or major depressive disorder, was incurred in or aggravated by active service, or is otherwise related to service. 
 
The VA examiner should provide a detailed rationale for the opinion.  If the VA examiner cannot provide a rationale without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

4.  Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


